Citation Nr: 0808538	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition. 

2.  Entitlement to service connection for a bilateral ankle 
condition.  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine 

4. Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's service 
connection claims.    

The veteran was scheduled to appear at a video-conference 
hearing to be held at the Nashville RO on February 22, 2008, 
but did not appear at it.  


FINDINGS OF FACT

1.  There is no current diagnosis of a bilateral knee 
condition and the veteran did not incur a bilateral knee 
condition during service.    

2.  There is a current diagnosis of osteoarthritis of the 
bilateral ankles; the veteran did not incur any injury or 
disease of the ankles during service or within one year 
following service; the veteran's current bilateral ankle 
condition is not related to service.  

3.  The veteran currently has degenerative disc disease of 
the lumbar spine; he did not incur any injury or disease of 
the lumbar spine during service or within one year following 
service; the veteran's current lumbar spine disability is not 
related to service. 

4.  The veteran currently has degenerative disc disease of 
the cervical spine; he did not incur any injury or disease of 
the cervical spine during service or within one year 
following service; the veteran's current cervical spine 
disability is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2007).  

2.  The criteria for service connection for a bilateral ankle 
condition have not been met.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2007).  

4.  The criteria for service connection for degenerative disc 
disease of the cervical  spine have not been met.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  As 
discussed below, although a current disability exists for 
three of the claimed disabilities, neither the second nor 
third requirements are established for any of the claimed 
disabilities.  Thus, service connection cannot be granted.   

A.  Existence of a current disability

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

In the treatment records of the veteran's private physician, 
he never complained about any knee condition.  In his initial 
visit to the VA medical facility in Mountain Home, Tennessee, 
he did not mention any bilateral knee condition.  No medical 
evidence of a bilateral knee condition appears in the record 
anywhere.  At most, the veteran's July 2007 lay statement 
indicates that his knees hurt after walking.  That is not 
sufficient to establish a current disability.  Without 
evidence of a current disability, service connection for a 
bilateral knee condition is not warranted.  

With respect to the bilateral ankle disability claim, the 
evidence of a current disability is mixed.  The record 
contains no evidence of complaints concerning problems 
specifically with the veteran's ankles between October 1999 
and March 2006.  When the veteran complained in January 2000 
of pain and tenderness in the joints of his feet, Dr. Boyd 
diagnosed acute gout and the veteran has since had treatment 
for gout in the joints of his feet.    

In April 2006, the veteran complained to Dr. Boyd of ankle 
swelling and pain.  Dr. Boyd's assessment at that time was 
osteoarthritis of the ankles.  There is no indication that an 
X-ray was taken, as is required for a rating for 
osteoarthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis established by X-ray findings), 5010 
(arthritis due to trauma, substantiated by X-ray findings).  
The ankles were not mentioned again in the subsequent 
treatment records of Dr. Boyd in July 2006, November 2006, 
and February 2007.
  
In January 2007, the veteran went to the VA medical facility 
in Mountain Home, Tennessee, to establish a primary care 
physician.  The veteran stated that he was doing well.  He 
indicated that he had just started to use a cane, but did not 
bring it on that day.  He reported that he had been in 
Germany during service and had hurt his back and both ankles 
swelled up and he had had a problem with ankle swelling ever 
since that time.  He noted that he wanted to pursue service 
connection for a disability.  The examiner found that his 
extremities were warm and dry with 1+ nonpitting edema of the 
ankles.  The nail beds were pink with capillary refilling of 
less than 2 seconds.  In the assessment portion of the 
report, the ankles were not mentioned.  But in the plan 
portion of the report, the examiner noted that the swelling 
of the ankles might be related to a service connected 
condition (even though the veteran is not service-connected 
for any condition).  The plan was step 1 diet, exercise, 
weight loss, and follow-up with outside providers as 
scheduled.  The veteran was to return to the VA facility in 
10 months.  This examiner did not address osteoarthritis at 
all.  Indeed, her report indicates that there is no ankle 
disability, but rather the ankle swelling might be related to 
another condition.  

Yet, when there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Since the veteran was once shown to have 
osteoarthritis in April 2006, reasonable doubt is resolved in 
favor of the veteran.  Cf., McClain v. Nicholson, 21 Vet. App 
319, 321 (2007) (the current disability requirement is met if 
the disability existed during the pendency of the claim).  
The first requirement for service connection-the existence 
of a current disability-has been met with respect to the 
bilateral ankle condition.  

There is no doubt that the veteran has a current diagnosis of 
degenerative disc disease of the lumbar spine and of 
degenerative disc disease of the cervical spine.  
Accordingly, the first requirement for service connection for 
both back disabilities has been met on this record. 
B.  Inservice incurrence of an injury or disease

The record shows that the veteran incurred no bilateral knee, 
bilateral ankle, lumbar spine or cervical spine injury or 
disease during service.  The service medical records contain 
no complaints regarding his knees, ankles, or spine.  They 
are silent as to any treatment of his knees, ankles or spine.  
In his August 1964 medical history form for separation, he 
indicated he had never had a bone, joint, or other deformity, 
had not had lameness, had not had a "trick" or locked knee, 
had no arthritis, and had not worn a back brace.  In the 
space for reporting illnesses or injuries other than those 
listed, he indicated he had none.  He did not record any 
problems with his knees, ankles, or spine.  On his 
August 1964 separation examination form, the examiner 
determined that the veteran's lower extremities and 
spine/other musculoskeletal were normal.  With respect to the 
claimed bilateral knee condition, there is no lay evidence 
concerning an injury or disease during service.  In the 
absence of an inservice injury or disease of the bilateral 
knees, service connection for the bilateral knee condition is 
not warranted.  

But the veteran submitted lay evidence of an inservice injury 
to his ankles and back (without identifying which segment).  
In his July 2007 lay statement, the veteran stated that in 
1963, while stationed in Germany, he hurt his back and his 
ankle swelled up.  He reported that he had to use crutches 
and roll out of his bunk in the morning onto his hands and 
knees.  He said he had some problems with his back and ankle 
swelling, but he was never one to complain much.  A lay 
person is competent to testify about injury or symptomatology 
where the determinative issue is not medical in nature.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (lay person competent to testify of the observable 
series of events leading to an injury); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  

Yet, the service medical records show that the veteran was 
treated 13 times during 1963 for various complaints-for 
athlete's feet, a fracture of a nasal bone, and an underarm 
rash-with no indication that he had any treatment for any 
ankle or spine injury or disease.  There is no record of 
complaints or treatment of any ankle or spine injury or ankle 
or spine disease at any other time during service either.  As 
noted above, in his August 1964 medical history form for 
separation, he denied problems with walking, joints and back 
and failed to note any such problems in the space provided 
for any illness or injury other than those already noted.  
And the examiner at his separation examination found his 
lower extremities and spine to be  normal.  

It is the responsibility of the Board to weigh the evidence-
both lay and medical evidence-and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept some evidence and reject other evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The veteran is 
competent to testify as to an injury or symptomatology during 
service.  But the Board finds that his recollection of events 
that happened more than forty years ago is less credible than 
the contemporaneous service medical records (including his 
own contemporaneous statements about his health) that 
indicate that there was no injury or disease of his ankles or 
lumbar spine or cervical spine during service.  

The inservice incurrence of arthritis is presumed when that 
disability is manifest to a compensable degree within one 
year following separation of service.  38 C.F.R. §§ 3.307, 
3.309.   Here, as discussed in the previous section above, 
the first evidence of any ankle complaint is in April 2006, 
more than forty years following separation of service.  There 
is some evidence of lumbar spine surgery in 1988 and of 
cervical spine surgery in 1989, but no medical evidence of 
any arthritis of the spine within one year following 
separation of service.  Thus, on this record, the second 
requirement for service connection-that is, that there was a 
disease or injury during service-is not met with respect to 
the bilateral ankle condition, the lumbar spine condition or 
the cervical spine condition. 

Since the second requirement for service connection is not 
met with respect to all the claimed disabilities, service 
connection can not be granted.  In any event, the third 
requirement is also not met on this record.  


C.  Nexus between current disability and military service

For all the claimed disabilities, there is no connection 
between the veteran's current disability and any injury or 
disease during service.  With respect to the bilateral knee 
condition, no nexus opinion whatsoever appears in the record.  

As for the bilateral ankle condition, no medical professional 
has found such a connection.  To the contrary, the VA 
examiner at the veteran's initial January 2007 visit to the 
VA medical facility in Mountain Home, Tennessee, found that 
the veteran's swollen ankles might be related to another 
condition, which she did not explicitly specify.  (She 
recorded that the swelling of his ankles might be related to 
a service-connected condition, but service connection has not 
been granted for any condition.)  Despite the fact that the 
veteran had reported that during service he had hurt his back 
and had swollen ankles, she did not relate the ankle 
condition to an injury during service.  Rather, from the 
slight swelling of the ankles and plan for the veteran to 
diet, exercise, lose weight, and see his outside providers as 
scheduled (with his cardiologist listed as the only outside 
provider), the examiner appears to have related the ankle 
edema to the veteran's longstanding cardiovascular condition, 
which is not service-connected.  

The veteran also reported at his initial January 2007 VA 
treatment visit that he has had problems with his ankles 
since that time in Germany when his ankles swelled. 
A connection between a current disability and an inservice 
injury or disease can be established when there is continuity 
of symptomatology.  38 C.F.R. § 3.303(b).  But not only does 
the veteran fail to provide information about what those 
purported continuous symptoms were, the record contains no 
medical evidence that he has experienced more than 40 years 
of ankle problems.  To the contrary, in the medical treatment 
records for the five years before his April 2006 visit to 
Dr. Boyd, the veteran did not complain about or receive 
treatment for any ankle condition.  This lack of medical 
evidence with respect to continuity of symptomatology is 
accorded more weight than the veteran's lay statement that he 
has had problems with his ankles.  Moreover, to the extent 
the veteran believes that his current ankle condition is 
related to service, he is not competent to make that medical 
judgment, because he is a lay person.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Without competent evidence connecting his 
current ankle condition to his military service, service 
connection is not warranted.  

Similarly, the record does not establish that there is a 
relationship between the veteran's current lumbar and 
cervical spine disabilities and his military service.  First, 
there is no evidence to establish continuity of 
symptomatology with respect to the veteran's spine.  
38 C.F.R. § 3.303(b).  The record contains no medical records 
to establish a chronic condition of his spine until the late 
1980s, long after service.  Moreover, the veteran reported in 
his July 2007 lay statement that after service, he hurt his 
back in 1970 and again in 1973.  So, whatever symptoms 
required him to have surgery in 1988 and 1989 have not been 
shown to be related to his military service, where the 
evidence establishes that he did not incur a disease or 
injury of the back.  

To substantiate his claim, the veteran submitted a March 2007 
form (MRC-136-01-908) filled out by a person whose first name 
appears to be Arthur and last name begins with a B that 
purports to establish a relationship between the veteran's 
current back disabilities and his military service.  There 
are many flaws in this document.  

First, Arthur B. signed the form on the signature line for 
the physician/physician's assistant/family nurse practitioner 
and he signed the line for the signature and title of a VA 
practitioner, but he did not provide his title.  So there is 
no information whatsoever as to the extent of his medical 
knowledge and training.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (a medical professional is not competent to offer 
an opinion as to matters outside the scope of his 
experience).   Giving the veteran the benefit of the doubt, 
the Board will infer from having put his signature on the 
form, he must have been either a physician, physician's 
assistant, or family nurse practitioner.  

Second, the opinion does not identify which segment of the 
spine it addresses because the portion of the form where the 
present diagnosis is to be identified has been left blank.  
So, even if the opinion itself were sufficient, it is not 
possible to tell whether Arthur B. was giving an opinion for 
the lumbar spine, the cervical spine, or both.  

Third, the opinion does not contain sufficient medical 
certainty.  The form (entitled Supplement to Progress Note 
for Specialized Disciplines-Vertical:  Medical Opinions by VA 
Providers for VARO Claims) provided for three choices in 
determining the degree to which a currently existing medical 
condition was connected to the veteran's military service:  
(a) related to; (b) possibly related to; and (c) at least as 
likely as not related to.  Arthur B. checked the second 
choice, so that his opinion was:  "In my medical opinion, 
the currently existing medical condition is possibly related 
to an injury, disease, or event occurring during the 
veteran's military service."  That medical opinion expresses 
a mere possibility, rather than a probability, of a nexus 
relationship for VA purposes.  As such, it is not certain 
enough to establish a nexus relationship.  Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the physician's opinion, without 
any supporting rationale, that the veteran's time as a 
prisoner of war could have precipitated the initial 
development of his fatal lung condition is too speculative to 
provide the degree of certainty required for a nexus 
opinion).  And that indefinite statement can not be said to 
be an inartful choice of words because the form explicitly 
provided Arthur B. with more definite options:  that he was 
certain a relationship existed (is related to) or that he 
thought there was a probability of 50 percent or greater (is 
at least as likely as not related to) that a relationship 
existed.  Since he did not choose either of those options, he 
clearly meant to provide a speculative opinion.  

Fourth and fifth, the opinion was based on an inaccurate 
factual premise and contained inadequate rationale.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based on the appellant's account of his medical history and 
service background that had been rejected by an earlier 
decision has no probative value); Bloom v. West, supra, 12 
Vet. App. at 187 (an opinion unexplained by the medical 
professional and unsupported by clinical findings or other 
evidence in the record is purely speculative).  In the space 
for identifying what the injury, disease, or other event 
occurring during service was, he wrote: "an injury [to the] 
back [in] 1963 in military-was on crutches approximately one 
month-then returned to normal duty-has bad recurrent 
problems since with any lifting or straining-had 
laminectomy/ discectomy [in] 1988 and continues to have 
problems."  There is no indication that Arthur B. had any 
objective service medical records on which to base his 
opinion.  And as discussed above, the Board found that the 
contemporaneous service medical records are more credible 
than the recollections of the veteran more than forty years 
later and as a result, determined that the veteran did not 
incur a back injury during service.  The opinion is therefore 
based on an inaccurate factual premise.  Moreover, although 
Arthur B. does not provide an explicit rationale for his 
opinion, the implication of his statement is that there has 
been a continuity of symptomatology ["bad recurrent 
problems"] since service.  That fact was also rejected by 
the Board on the basis of the veteran's medical treatment 
records, which only establish spine complaints several years 
after service, and show that there were two post-service back 
injuries that Arthur B. does not mention.  

In sum, the March 2007 opinion is an indefinite statement by 
a person of unknown competence based upon facts unsupported 
by the medical evidence of record with respect to an 
unidentified disability.  Even if the Board assumes the 
competency of the author, it assigns it no weight whatsoever 
to the opinion given.  Nor is the opinion of the veteran, a 
lay person, persuasive as to the etiology of his current 
spine disabilities.  See Espiritu v. Derwinski, supra.  The 
record does not establish that the current lumbar spine and 
cervical spine disabilities are related to military service.  
Consequently, service connection for those disabilities is 
not warranted.  

For an award of service connection, all three requirements 
must be established on the record.  Since the second and 
third requirements are not established by the evidence in 
this record, service connection is not warranted for any of 
the claimed disabilities.  

D.  Reasonable doubt

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But here, there is no evidence in favor of the 
bilateral knee claim at all, so that doctrine is not 
applicable to that claim.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

With respect to the bilateral ankle disability, reasonable 
doubt as to the existence of a current disability was 
resolved in the veteran's favor.  As for the other 
requirements, there is lay evidence in favor of the claim and 
the lack of medical corroboration against it.   Since the 
Board determined that the credibility of the contemporaneous 
service medical records was greater than the lay statements 
of the veteran more than forty years after the events, and 
that the absence of complaints in the recent medical records 
was entitled to greater weight than the veteran's lay 
statement that his ankles have given him problems since 1963, 
an approximate balance of evidence does not exist and the 
reasonable doubt doctrine is not applicable.  Gilbert v. 
Derwinski, supra.  

Finally, with respect to the claimed lumbar spine and 
cervical spine disabilities, just as with the bilateral ankle 
condition discussed above, for the requirement of inservice 
incurrence, the evidence against the claim was given greater 
weight by the Board than the evidence in support of it, so 
there was no approximate balance of evidence.  As for the 
nexus requirements, since the Board assigned no weight to the 
only evidence on the issue of a relationship between the 
current disabilities and military service, there is no 
reasonable doubt to resolve.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2007 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
April 2007 rating decision and met all the notice 
requirements.  It described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information, identified what 
evidence might be helpful in establishing his claim, invited 
the veteran to send VA whatever evidence he had in his 
possession pertaining to his claim, and addressed what 
evidence was necessary with respect to the rating criteria 
and the effective date of an award for service connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records, VA treatment 
records,  and records of Dr. Boyd, for which the veteran 
supplied a waiver form with Dr. Boyd's address.  After the 
rating decision was issued, the veteran submitted a lay 
statement that referred to treatment by six physicians.  That 
statement also indicated that three of the six physicians 
were deceased.  The records of the fourth physician, Dr. 
Boyd, were obtained by the RO.  No address and waivers were 
received with respect to the other five physicians.  In the 
July 2007 statement of the case, the RO explained that 
without waiver forms, the records of the other three 
physicians could not be obtained and that additional waiver 
forms were being mailed to the veteran with the statement of 
the case.  The veteran did not submit waiver forms for those 
physicians.  VA met its duty to assist the veteran in 
obtaining records.  

VA did not conduct physical examinations with respect to any 
of the claimed disabilities.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

Here, as discussed above, the record does not establish that 
the veteran suffered an event, injury, or disease in service 
with respect to any of the claimed disabilities.  Since the 
second requirement was not met on this evidence, VA had no 
duty to provide the veteran with an examination.  


ORDER

Service connection for a bilateral knee condition is denied.  

Service connection for a bilateral ankle condition is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


